Lochrane, Chief Justice.
This was an action brought by Howard against Salter, to recover damages for enticing servants out of his employ. The case came for trial at August Adjourned Term of Houston Superior Court, and the jury found for the plaintiff the sum of $1,200 00.
A motion for a new trial was made by the defendant upon the following grounds, to-wit: 1st. That the Court erred in refusing a non-suit. 2d. That the verdict was contrary to evidence and law, etc. The Court overruled the motion for a new trial, and this constitutes the ground of error assigned.
*6041. The motion for non-suit was upon the ground that the plaintiff had proven no contract, consummated and complete, for the hiring of the negroes charged to be enticed by the defendant from the service of the plaintiff. The evidence in the case substantially showed that the servants were upon Howard’s place, and at work at the time they left, and that he had made a contract with them which was to be approved by the Freedman’s Bureau, but which had not been done. From an examination of the evidence we are of opinion that the written contract was incomplete, and we do not place our judgment in this case upon the validity of that contract. But the fact that these servants were under employment by Howard, and, in performance of such agreement, were upon his place at work, constituted, as to third parties, such a relationship of master and servant as protected them from being interfered with or enticed to leave his plantation. We do not hold that it is necessary to sustain this action that there must be a written contract, or that any third party can take advantage of formal defects in one if written. If under employment the servants are at work, any person intruding upon the rights of the master by enticing them away, is liable in an action of damages, and we therefore concur with the Court in refusing the new trial sought upon this ground.
As to the other grounds of error alleged, we are satisfied from the evidence that there was sufficient proof to sustain the verdict of the jury, so far as relates to the enticing of these servants. The defendant’s wagon went to plaintiff’s place after them, and plaintiff sent it back, with a note stating the negroes were in his employment, and subsequently the negroes left and were found on defendant’s plantation.
2. But we hold that the Court erred in admitting the evidence of damage upon the part of plaintiff in relation to the fact that these servants had- provisions to furnish themselves with, and those he employed in their place had nonej and he had to furnish them, that he made a poor crop, and never got pay for these provisions, losing thereby f2,500 00. The *605damage the law gives iu cases of this character are limited to actual damages incurred at the time and by reason of the loss of the servants, and not the speculative damages arising out of poor• erops, or such remote causes of damage. The loss arising from the interruption in the preparation or planting of his crop, loss of time and expenses in replacing them with other hands; or if at a season of the year when the crop may be lost by such interruption, or actual damage incurred by such loss of labor to his crop at the time, is the measure of damages which should be allowed by the jury. And, inasmuch as the Court erred in the admission of this evidence, we reverse the judgment of the Court below upon this ground.
Judgment reversed.